Pfeifer, J.,
dissenting.
{¶ 19} Civ.R. 1(B) states that the Rules of Civil Procedure “shall be construed and applied to effect just results by eliminating delay, unnecessary expense and all other impediments to the expeditious administration of justice.” We have stated that this rule suggests that “[t]he spirit of the Civil Rules is the resolution of cases upon their merits, not upon pleading deficiencies.” Peterson v. Teodosio (1973), 34 Ohio St.2d 161, 175, 63 O.O.2d 262, 297 N.E.2d 113. In DeHart v. Aetna Life Ins. Co. (1982), 69 Ohio St.2d 189, 192, 23 O.O.3d 210, 431 N.E.2d 644, this court stated that “it is a fundamental tenet of judicial review in Ohio that courts should decide cases on the merits. * * * Judicial discretion must be carefully — and cautiously — exercised before this court will uphold an outright dismissal of a case on purely procedural grounds.” In upholding the trial court’s dismissal of a case — which was vigorously defended — for lack of sufficient service, this court is ignoring, even reversing, the implicit holding of DeHart. And it is doing so despite its failure to apply its own talismanic and legalistic straitjacket, the Galatis test. See Westfield Ins. Co. v. Galatis, 100 Ohio St.3d 216, 2003-Ohio-5849, 797 N.E.2d 1256, paragraph one of the syllabus.
{¶ 20} The whole point of service of process is to put the other party on notice that a lawsuit has been filed. Service of process serves no other purpose. Appellants University Urologists of Cleveland, Inc. and Dr. Resnick obviously had notice of the suit. Otherwise, they would not — could not — have defended themselves. Perfected service of process would not have provided appellants anything that they did not already have. And when appellants defended themselves, they effectively told Gliozzo that they had notice, that they were defending themselves, and that the purposes of service of process had been effectuated. The result in this case is exactly what the Civil Rules, Peterson, and DeHart discredited. In allowing the dismissal of this case, the majority is not cautiously exercising judicial discretion, it is elevating legalistic rules over substance and subverting justice. Sadly, we are returning to the days of yore, when the pleadings ruled, and notice was just a salutary goal. Before you know it, demurrer will be back. I dissent.